DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuity Information
The instant application is a continuation of 16803787, now U.S. Patent Number 11222916 (light detecting device), which is a continuation of 16326060, now U.S. Patent Number 10680028 (imaging devices and electronic device), which is a national stage entry of PCT/JP2018/027845, filed 25 JUL 2018.
Priority
Acknowledgment is made of applicants’ claim for foreign priority based on applications filed in JAPAN on 4 AUG 2017. It is noted that applicants have filed a certified copy of said application as required by U.S.C 119, which papers have been placed of record in the file. See 15 FEB 2019 submission of 16803787.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 MAR 2022 was filed before the mailing of a first Office action on the merits. The submission follows the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-9 and 11-17 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over: claim 1 of U.S. Patent No. 11201270. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims describe devices having first and second pixels, wherein each pixel includes a pair of semiconductor regions with opposing conductivities and interconnected by vias of a first wiring layer.
The claim correspondence is as follows (instant application/US 10680028): 1/1, 2/2, 3/3, 4/4, 5/5, 6/6, 7/7, 8/8, 9/10, 11/11, 12/12, 13/13, 14/14, 15/15, 16/16, and 17/17.      
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 11, 13, 16, and all subsequent depending claims therein are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 8 recites, inter alia, “the first chip … the first semiconductor region electrode”. See lines 2-4 and MPEP § 2173.05(e). The recited portions render claim 8 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 8. Moreover, the recitations are amenable to multiple plausible constructions because the relationship, i.e., independent or related, between the recited portions and elements appearing in claims 1 and 7 is not definite. Applicant is reminded that claims with uncertain boundaries, i.e., claims that are not precise, clear, correct, and unambiguous, fail to inform the public of what constitutes infringement of the claim.
Claim 11 describes, inter alia, “the first semiconductor region electrode”. See line 4 and MPEP § 2173.05(e). The described portion renders claim 11 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 11. Moreover, the description is amenable to multiple plausible constructions because the relationship, i.e., independent or related, between the described portion and elements appearing in independent claim 1 is not definite. For example, “a first electrode” of claim 1.
Claim 13 recites, inter alia, “the first via”. See line 2. The recitation renders claim 13 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 13. Moreover, the recited portion is amenable to multiple plausible constructions because the relationship, i.e., independent or related, between the recited portion and elements appearing in claims 1 and 12 is not definite. For example, both claims 1 and 12 describe “a first via”.
Claim 16 describes, inter alia, “the second semiconductor wiring”. See line 3 and MPEP § 2173.05(e). The described portion renders claim 16 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 16. Moreover, the description is amenable to multiple plausible constructions because the relationship, i.e., independent or related, between the described portion and elements appearing in independent claims 1, 11, and 14 is not definite. Claims 8, 11, 13, and 16 have been interpreted in view of the specification without improperly importing limitations from the specification into the claims.
Claims 1-19 are rejected.
Conclusion
The prior art made of record and not relied upon, McGarvey et al. (US 20160181302), is considered pertinent to applicants’ disclosure. McGarvey et al. does not teach, inter alia, a first via coupled to the first electrode and the first semiconductor region; and a second via coupled to the first electrode and the third semiconductor region, wherein a conductivity type of the first semiconductor region is opposite to a conductivity type of the second semiconductor region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815